Case 2:18-cv-02207-MAK Document 62 Filed 03/28/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA
NICHOLAS J. WRIGHT : CIVIL ACTION
v. : NO. 18-2207

RISTORANTE LA BUCA INC., et al

ORDER

AND NOW, this 28" day of March 2019, upon considering the parties’ joint Motion to
approve a settlement agreement under the Fair Labor Standards Act (ECF Doc. No. 60) and having
found the Settlement Agreement describing a promise to pay compensation to the Plaintiff and
Opt-In Plaintiffs (ECF Doc. No. 61) in exchange for a release of statutory rights but also permits
a party to seek injunctive relief to preclude disclosure of the terms of the settlements, represents a
fair and reasonable settlement of a bona fide dispute between the parties under the Fair Labor
Standards Act including payment of reasonable attorney fees to Plaintiffs’ counsel with necessary
and limited costs and the settlement agreement otherwise furthers the Act’s implementation in the
workplace, but finding confidentiality is not warranted when the agreement is published on the
docket (ECF Doc. No. 61), it is ORDERED the parties’ joint Motion (ECF Doc. No. 60) is
GRANTED as modified to recognize the waiver of confidentiality:

1. The settlement is approved as a fair and reasonable settlement of a bona fide
dispute;

2. The parties’ promises of mutual confidentiality enforceable by court action is

waived by the public filing of the settlement agreement and otherwise may not be enforced to
Case 2:18-cv-02207-MAK Document 62 Filed 03/28/19 Page 2 of 2

penalize a party for breach of the confidentiality promise waived by the parties’ required filing of
a settlement for our review under the Fair Labor Standards Act!;

3. The case is dismissed under Local Rule 41.1 based on the specific promises in the

Settlement Agreement’; and,

4. The Clerk of Court shall close this case.

 

KEARNEY, J.

 

1 Confidentiality in FLSA settlements is generally disfavored, particularly when breach of the
confidentiality may allow the employer to retaliate. Compare Schwartz v. Pennsylvania State
University, No. 15-2176, 2017 WL 1386251, at *5 (M.D. Pa. Apr. 18, 2017) (employer agreed not

to retaliate for a breach of confidentiality).

2 Local Rule 41.1(b) provides:

Any such order of dismissal may be vacated, modified, or stricken from the record,
for cause shown, upon the application of any party served within ninety (90) days
of the entry of such order of dismissal, provided the application of the ninety-day
time limitation is consistent with Federal Rule of Civil Procedure 60(c).

2
